 STRICKLAND VENEER AND LUMBER COMPANY293claim to represent the Employer's employees in a unit apart from theemployees of the members of the Association.The Board, therefore,-isnot empowered to direct an election on a decertification petitiontinder the aforesaid section of the amended Act.2Accordingly, weshall dismiss the petition.'OrderIT IS 1-IEREBY ORDERED that the petition filed herein be, and it herebyis,dismissed.2 IIuoAatliorn cfMeyers,90 NLRB 785: WavePublications, Inc,90 NLRB 274; Davis-221lehosiery Mill, Iite.SS NLRB 7.38,Cronin Motoi Co, Inc,77 NLRB 808,Queen City11`archouees, Inc., 77 NLRB 2683 In view of our disposition of this case, we find it unnecessary to pass upon the variousothet grounds upon which the Unions contended that the instant petition should be-dismissed.T.M.STRICKLANDD/B/A STRICKLAND VENEER ANDLUMBERCOMPANYandINTERNATIONALWOODWORKERSOF AMERICA,C. I.0.,PETITIONER.Case No. 10-RC-11.3'5.May 3, 1951Supplemental Decision and Certification of RepresentativesOn February 9, 1951, pursuant to a Board Decision and Direction ofElection,l an election was held under the direction and supervision ofthe Regional Director for the Tenth Region among certain' employeesof the above-named Employer at its Waycross, Georgia, plant. There-after, a tally of ballots was furnished the parties which showed thatof the approximately 45 eligible voters, 23 cast valid ballots, of which11 were for and 3 were against the Petitioner, and 9 were challenged.'On February 27, 1951, the Regional Director, after investigating thechallenges, issued a report on election, challenged ballots and reconi-mendation to the Board.On March 8, 1951, the Petitioner filed ob-jections to report on election and recommendation of RegionalDirector.The Regional Director sustained the challenges to the eight ballotscast by members of the woods crew.2 This crew, at the time theBoard's Decision and Direction of Election issued on February 9,1951,was performing wood-cutting operations for the Employer.Shortly thereafter, the Employer leased its woodlands to two in-'dividuals and, by letter dated February 1, 1951, terminated the employ-ment of its woods crew.The members of the woods crew were hiredby the lessees, who have complete control over their conditions of em-ployment, including their wages.Under these circumstances, theRegional Director found that the members of the woods crew hadUnpublished.The Regional Director made no recommendation as to the ninth challenged ballot asitwasinsufficient to affect the outcome of the election94 NLRB No. 53. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDceased to be employees of the Employer ^y the time the election washeld on February 9, 1951, and accordingly he sustained the challengesto their ballots.No exception having been filed to this action of theRegional Director, his ruling sustaining the challenges to the ballotsof the woods crew is hereby affirmed.3Having found that the Employer had ceased to employ a woodscrew, the Regional Director recommended that the description of thebargaining unit set forth in the Decision and Direction of Election beamended to exclude the woods crew.The Petitioner objects to thisrecommendation on the ground that as the lease arrangements be-tween the Employer and its lessees provide that they can be canceledon 7 days' notice the Employer couldat any time,with or without thePetitioner's knowledge, again employ a woods crew.The Petitionercontends therefore that the unit description should include the woodscrew "if, as and when they are employed again by the Employer."We find no merit, in the Petitioner's contention.As the Employerat present employs no woods crew, and as no members of the woodscrew have participated in the selection of the Petitioner as the collec-tive bargaining agent, the Board will exclude the woods crew fromthe description of the bargaining unit for which the Petitioner will becertified.Accordingly, the description of the unit found appropriatein our Decision and Direction of Election is hereby corrected andamended to read : All the production and maintenance employees em-ployed at the Employer's Waycross, Georgia, plant, excluding officeclerical employees,salesemployees, watchmen, guards, and supervis-ors as defined in the Act.Nothing contained herein, however, shallbe deemed to preclude the filing of a new petition with respect to thewoods crew when and if the members of the woods crew again becomeemployees of the Employer.Certification of RepresentativesIT IS HEREBY CERTIFIED that the InternationalWoodworkers ofAmerica, CIO, has been designated and selected by a majority of theemployees of T. M. Strickland d/b/a Strickland Veneer and LumberCompany, Waycross, Georgia, in the unit found appropriate in ourDecision and Direction of Election as herein amended, as their repre-sentative for the purposes of collective bargaining, and, pursuant toSection 9 (a) of the Act, the said organization is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.8Pursuant to Section 3 (b) of the Act the Boaid has delegated its powers in connectionwith this case to a three-member panel[Members Houston,Murdock, and Styles].